 In the MatterofL.E.SHUNK LATEXPRODUCTS,INC.andINTERNATIONALUNION OF OPERATINGENGINEERS,LOCAL No.821, A. F. L.Case No. 8-R-1979.-Decided April 19, 1946Mr. R. W. Woodward,of Akron, Ohio, for the Company.Mr. Arnold M. Edelman,of Cleveland, Ohio, for the A. F. L.Messrs. RobertE. ShuffandClaude Wisdom,of Akron, Ohio, forthe C. 1. 0.Mr. Arnold Ordman,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of OperatingEngineers,Local No. 821, A. F. L., herein called the A. F. L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of L. E. Shunk Latex Products, Inc., Akron,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Louis S.Belkin, Trial Examiner.The hearing was held at Akron, Ohio, onJanuary 23, 1946.The Company, the A. F. L., and United RubberWorkers of America, C. I. 0., herein called the C. I. 0., appeared andparticipated.All parties were afforded full oppdrtunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the C. I. O. moved to dismissthe petition on the ground that its contract with the Company is abar to this proceeding, and on the further ground that the unit soughtby the A. F. L. is inappropriate.For reasons stated,infra,thismotion is hereby denied.'The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.'The C I. 0 also moved to dismiss the petition because the Company had allegedlyengaged in unfair labor practicesInasmuch as the present case is a representation pro-ceeding and two unfair labor practice charges filed by the C I 0 have been withdrawn,this assigned reason does not warrant a dismissal of the petition.67 N. L. It. B, No. 71.552 L. E. SHUNK LATEX PRODUCTS, INC.553Upon the entire record in the case, the Board makes the following-FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYL. E. Shank Latex Products, Inc., is an Ohio corporation with itsprincipal office and place of business at Akron, Ohio, where it isengaged in the manufacture of Latex products. The value of itsfinished products in 1944 amounted to approximately $1,200,000, ofwhich 100 percent was shipped to agencies of the United States Gov-ernment.In the same year the Company purchased raw materialsin the approximate value of $29.10%, of which approximately 85percent was shipped to the plant from points outside the State of Ohio.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.Jr.THE ORGANIZATION IN\4LVEDInternationalUnion of Operating Engineers, Local No. 821, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE,QUESTIONCONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe exclusive bargaining representative of certain of its employeesuntil the A. F. L. has been certified by the Board in an appropriateunit.The C. I. O. contends that its contract with the Company constitutesa bar to this proceeding.On October 1, 1942, the C. I. O. and theCompany executed a 1-year contract, covering all non-supervisory em-ployees of the Company. It contained the following provision :THIS AGREEMENT, shall be in force for one (1) year fromthis date, and shall continue thereafter for like yearly periodsunlessnotice of termination is given by either party to the otherparty thirty (30) days or more prior to the expiration on suchearly period,provided, however, that termination may be effectedby either party by a thirty (30) day notice, in writing, at anytime after the expiration of the first year.[Italics supplied.]At the time of the hearing, a new agreement was being negotiatedbetween the parties.Even assuming, however, that the 1942 contractis still in effect, inasmuch as it is now terminable on 30 days' notice 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDby either party, it is an agreement of indefinite duration already ineffect for more than 1 year and hence not a bar to a current determina-tion of representatives.2A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. L. represents a substantial numberof employees in the unit it alleges to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.[V.THE APPROPRIATE UNIT; TIIE DETERMINATION OF REPRESENTATIVESThe A. F. L. seeks a unit embracing all power plant employees ofthe Company. The C. I. O. argues that such a unit is inappropriateinasmuch as these employees have hitherto been represented in a plant-wide unit.The Company takes no position on this issue.There are seven employees in the Company's power plant, a chiefengineer, three engineers, and three helpers.For a number of years,these employees have been represented by the C. I. O. as part of aplant-wide unit, and they have participated in the benefits accruingto the other employees through the bargaining efforts of the C. I. O.T+urthermore, their interests are to some extent aligned with those ofthe Company's production and maintenance employees.Evidencewas adduced, moreover, showing that similarly classified employeeshave been included in production and maintenance units at the plantsof other employers in the rubber industry.Consequently, we are ofthe opinion that it is feasible for the Company's power plant employeesto continue to be represented in a plant-wide unit.On the other hand, the power plant is a separate physical unit ofthe Company's operations. It occupies a separate room in the base-ment with a separate entrance for power-plant employees.Theseemployees operate the boilers which serve the remainder of the plantwhere the actual manufacturing is done.The work of the engineersis skilled and they are required to be licensed by the State of Ohio.Except for the chief engineer, the power plant employees spend alltheir time in the power plant ; no other employees of the Companyhave duties requiring them to be there.There is no interchange ofemployees between the power plant and other departments of the Com-pany.And most significantly the A. F. L. for the past 3 or 4 yearshas supplied the Company with all its power plant employees.Thesefacts clearly indicate that it is also feasible at present for the Com-2 SeeMatter of Bercut Richards Packing Company,etal, 64 N L R. B 133.,The Field Examiner reported that the A F L submitted five authorization cards bear.ing the names of three employees listed on the Company's pay roll.The C. I. O. relies onIts contract as evidence of its interest in this proceeding.There are approximately seven employees in the unit alleged by the A.F. L. to beappropriate. L. E. SHUNK LATEX PRODUCTS, INC.555pany's power plant employees to function as a separate collectivebargaining unit.4Under all the circumstances, therefore, we shall defer our determina-tion of the appropriate unit.Such determination will depend, inpart, upon the result of the election which we shall hereinafter direct.The A. F. L. seeks to include thechief engineer,whereas the C. I. O.and the Company urge his exclusion on the ground that he is a super-visory employee.He has heretofore been excluded from the plant-wide unit represented by the C. I. O.There is undisputed evidencefurthermore that he hires and discharges employees.Accordingly,we shall exclude him from the voting group hereinafter established.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among all thepower plant employees of the Company, excluding the chief engineerand all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.In the event these employees select the A. F. L. as their collectivebargaining representative, they will be taken to have indicated theirdesire to be bargained for in a separate unit.On the other hand,if they select the C. I. O. as their collective bargaining representative,they will be taken to have indicated their desire to continue to bebargained for as part of the existing plant-wide unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with L. E. Shunk LatexProducts, Inc., Akron, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article111, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting group described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during said,SeeMatter of Revere Copper and Brass Incorpotated,58 N L R.B. 1319. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalUnion of Operating Engineers, Local No. 821, A. F. L., or by UnitedRubber Workers of America, C. I. 0., for the purposes of collectivebargaining, or by neither.